Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cases, 'Marie Therese Assa’ad-Faltas appeals the district court’s orders accepting the magistrate judge’s recommendations to dismiss her claims after a 28 U.S.C. § 1915 (2012) review. We have reviewed the record and find no reversible error. Accordingly, we deny Assa’ad-Faltas’ motions for appointment of counsel and affirm the district court’s judgments. Assa'ad-Faltas v. Weiss, No. 3:15-cv-01784-TLW, 2015 WL 4487759 (D.S.C. filed July 23, 2015, entered July 24, 2015); Assa’ad-Faltas v. Weiss, No. 3:15-cv-03186-TLW (D.S.C. Sept. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.